DETAILED ACTION
	This Office action is in response to the amendment filed 24 September 2021.  By this amendment, claims 7-10 are amended; claims 1-6 and 15-18 are cancelled; claims 19-22 are new.  Claims 7-14 and 19-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-14 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 7 recites, inter alia, the first active fin being adjacent to the third active fin, a first distance between the first and third active fins being greater than a second distance between the first and second active fins; removing the third active fin and the first portion of the second active fin using an etching mask covering the first active fin and the second active fin, a distance from a first edge of the etching mask between the first and third active fins to a first sidewall of the first active fin being greater than a distance from a second edge of the etching mask between the first and second active fins to a second sidewall of the first active fin.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 8-14 and 19-22 depend from independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
8 November 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813